DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment filed 08/04/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				22-44
Withdrawn claims: 				None
Previously cancelled claims: 		1-21
Newly cancelled claims:			None
Amended claims: 				22	
New claims: 					None
Claims currently under consideration:	22-44
Currently rejected claims:			22-44
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-32, 34-36, 39, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0003681; cited on the IDS) in view of Seki (JP 2016-82921A; translation used for citations) and Komoda (JP 2010-22305A; translation used for citations), as evidenced by Barbosa-Cánovas (Barbosa-Cánovas, G.B, Fontana, Jr., A.J., Schmidt, S.J., Labuza, T.P., Water Activity in Foods: Fundamentals and Applications, 2007, pages 239-271 and 407-420).
Regarding claim 22, Kim teaches a non-frozen aerated oil-in-water emulsion (corresponding to whipped cream [0013]), comprising a continuous aqueous phase and a dispersed oil phase ([0031]), the emulsion comprising: (a) 49.4% water (corresponding to prima facie case of obviousness where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Kim discloses that sugar in the emulsion is used in an amount to provide the desired sweetness and that other carbohydrates such as starches can be added to modify the consistency as desired ([0028]) which suggests that the amounts ingredients such as sugar and water can be manipulated in order to accommodate preferences.  Kim also discloses that emulsion is useful to foods that are aerated during manufacturing and require stabilization to prevent foam collapse during distribution and merchandising ([0014]) wherein stabilization is determined by the rate of foam drainage such as less than 25% drainage after standing for 2 hours at 24°C ([0016]).  This disclosure at least suggests that the invention is intended to prevent up to a 100% increase in specific gravity over the period of manufacture and shelf-life which can vary between final products from several hours to days.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such claimed stability does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.  Kim also teaches that the aerated emulsion may be 
However, Seki teaches a whipped cream having low water separation during storage at 30°C (page 2, paragraph 7) with a specific gravity of 0.45-0.6 (Abstract), which falls within the claimed range.  It also teaches that the saccharide content is 20-50 % by weight (page 4, paragraph 9) and the water content is 28-37% by weight (page 4, paragraph 10); these disclosures teach the saccharides content in the emulsion is about 54-178% by weight of water, which falls within the claimed range.  Komoda teaches an oil-in-water emulsion (Abstract) that is aerated to form a confectionary such as whipped cream (page 2, paragraph 2), wherein the aqueous phase comprises polysaccharides such as dextrin in an amount of 8%, which falls within the claimed polysaccharide content range, and 46.43% water, which approaches the claimed water content range (Example 6 on page 8).  Since Komoda exemplifies an aerated emulsion with a water content of 46.43% and a polysaccharide content of 8% in the emulsion, it teaches the polysaccharides contained in the emulsion at a concentration of about 17% by weight of water, which falls the claimed range. 
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kim to have the specific gravity and saccharide content as taught by Seki.  Since Kim discloses the aerated emulsion to be a whipped cream that can comprise carbohydrates such as sucrose, glucose, maltose, and invert sugar and that the amount of sugar is dependent upon the desired sweetness ([0028]), a skilled practitioner would be 
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kim to have the polysaccharide content as taught by Komoda.  Since Kim discloses the aerated emulsion to be a whipped cream that can comprise carbohydrates such as starch, a skilled practitioner would be motivated to consult an additional reference such as Komoda in order to determine a suitable whipped cream composition that incorporates starch.  Kim also discloses that the emulsion should remain smooth after several freeze-thaw cycles ([0032]) and in consulting Komoda, the practitioner would have found a content for polysaccharides that are starch degradation products (page 4, paragraph 5) such as dextrin (Example 6 on page 8) 2-25% and a content for starch polysaccharides of 0.1-6% (page 5, paragraph 1).  Komoda teaches that an amount below these disclosed ranges interferes with freezing resistance and an amount above these disclosed ranges increases viscosity to the point that plasticization begins to occur (page 4, paragraph 5-page 5, paragraph 1) since it is an object of the invention to retain the same flavor and texture in the emulsion prior to freezing and to also instill freezing resistance even when the emulsion is frozen and thawed (Abstract).  Since Komoda teaches a suitable polysaccharide amount which falls within the claimed range, the claimed range is rendered obvious.
Regarding claims 23-25, Komoda teaches the polysaccharides comprise 17.2% by weight of water the polysaccharide filler hydrolyzed starch (corresponding to dextrin) (Example 6 on page 8), which falls within the claimed content range.
Regarding claim 26, Komoda teaches the polysaccharide filler is hydrolyzed starch (Example 6 on page 8).
Regarding claims 27 and 28, Komoda teaches the hydrolyzed starch has a dextrose equivalent of 3-42 (page 4, paragraph 6), which overlaps the claimed range. 
Regarding claim 29, Seki teaches the polysaccharide viscosifiers such as xanthan gum, carrageenan, and guar gum comprise 0.1% of an emulsion (page 7, paragraph 6) and water content in an emulsion is 28-37% by weight (page 4, paragraph 10), the content of polysaccharide viscosifier is about 0.27-0.36% by weight of water, which falls within the claimed range.
Regarding claim 30, Komoda teaches the polysaccharide filler content to be 2-25% of the emulsion (page 4, paragraph 6) and the water content of a polysaccharide-containing emulsion to be 46.43% (Example 6 on page 8), which gives a polysaccharide filler content of about 4.3-53.8% by weight of water, which overlaps the claimed range.
Regarding claims 31 and 32, Kim teaches the polysaccharide viscosifier is selected from natural gums ([0030]).
Regarding claim 34, Seki teaches the natural gum is a locust bean gum (page 5, paragraph 5).
Regarding claim 35, 
Regarding claim 36, Kim teaches the polysaccharide viscosifier is carboxymethylcellulose ([0030]).
Regarding claim 39, Kim teaches the cyclodextrin is alpha-cyclodextrin (Table 3 on page 5).
Regarding claim 44, Kim teaches the viscosity of the emulsion can be increased by the addition of hydrocolloids, sugar, fibers, or other thickeners ([0003]), but does not teach the emulsion to have a viscosity of at least 100 cP at 38°C and 20 rpm when not aerated.  However, as the viscosity of the unaerated emulsion is a variable that can be modified, among others, by adjusting thickener content with viscosity both increasing/decreasing as thickener content is increased/decreased, viscosity would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, thickener content in the emulsion of Kim to obtain the desired viscosity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0003681; cited on the IDS) in view of Seki (JP 2016-82921A; translation used for citations) and Komoda (JP 2010-22305A), as evidenced by Barbosa-Cánovas (Barbosa-Cánovas, G.B, Fontana, Jr., A.J., Schmidt, S.J., Labuza, T.P., Water Activity in Foods: Fundamentals and Applications, 2007, pages 239-271 and 407-420) as applied to claim 32 above, and further in view of Saha (Saha, D., Bhattacharya, S., “Hydrocolloids as thickening and gelling agents in food: a critical review”, Journal of Food Science Technology, Nov-Dec 201, vol, 47(6), pages 587-597; previously cited).
Regarding claim 33, the prior art teaches the invention as disclosed above in claim 32, including the composition comprising a natural gum (Kim [0030]).  It does not teach the natural gum is a polyelectric natural gum selected from gum Arabic, gellan gum, and combinations thereof.
However, Saha teaches that common polysaccharide viscosifiers (corresponding to thickening and gelling hydrocolloids) are gellan gum and gum Arabic (page 588, col. 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kim by including gellan gum or gum Arabic as the polysaccharide viscosifiers as taught by Saha.  Since Kim teaches that natural gums are used in the composition and Saha teaches gellan gum and gum Arabic are commonly used in the art, a skilled practitioner would readily recognize that these gums may be used in the . 

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0003681; cited on the IDS) in view of Seki (JP 2016-82921A; translation used for citations) and Komoda (JP 2010-22305A), as evidenced by Barbosa-Cánovas (Barbosa-Cánovas, G.B, Fontana, Jr., A.J., Schmidt, S.J., Labuza, T.P., Water Activity in Foods: Fundamentals and Applications, 2007, pages 239-271 and 407-420) as applied to claim 31 above, and further in view of Lundberg (Lundberg, B., Pan, X., White, A., Chau, H, Hotchkiss, A., "Rheology and composition of citrus fiber", March 2014, Journal of Food Engineering, vol.125, 97-104).
Regarding claim 37, the prior art teaches the invention as disclosed above in claim 31, including the polysaccharide viscosifier is a fiber (Kim [0003]), but does not teach the specifically cellulose fiber as the fiber for the polysaccharide viscosifier.
However, Lundberg teaches the use of cellulose fiber (corresponding to citrus fiber) in foods (Abstract), which is categorized as a polysaccharide viscosifier per the definition of the applicant.
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kim by including the cellulose fiber taught by Lundberg as a polysaccharide viscosifier.  Since Kim discloses the use of fiber as the polysaccharide viscosifier, but does not specify the type of fiber, a skilled practitioner would be motivated to consult and incorporate the teachings of Lundberg in order to determine a suitable fiber for increasing viscosity.
Regarding claim 38, Lundberg teaches the use of a cellulose fiber (corresponding to citrus fiber) which originated from citrus fruit (corresponding to orange pulp or juice vesicles) (page 98, column 1, paragraph 2). 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0003681; cited on the IDS) in view of Seki (JP 2016-82921A; translation used for citations) and Komoda (JP 2010-22305A), as evidenced by Barbosa-Cánovas (Barbosa-Cánovas, G.B, Fontana, Jr., A.J., Schmidt, S.J., Labuza, T.P., Water Activity in Foods: Fundamentals and Applications, 2007, pages 239-271 and 407-420) as applied to claim 22 above, and further in view of Barbosa-Cánovas (Barbosa-Cánovas, G.B, Fontana, Jr., A.J., Schmidt, S.J., Labuza, T.P., Water Activity in Foods: Fundamentals and Applications, 2007, pages 239-271 and 407-420).
Regarding claim 40, the prior art teaches the invention as disclosed above in claim 22, including aerated emulsion is a confectionary such as whipped cream (Kim, [0013]), but does not teach the specific water activity for the non-aerated emulsion to be less than 0.95.
However, Barbosa-Cánovas states the water activity of the confectionary icing as being an amount within the range of 0.76-0.841 (page 412, rows 45-47), which falls within the claimed range, and that it is generally accepted in the art that a majority of spoilage bacteria will grow in foods with a water activity greater than 0.95 (page 240, paragraph 4).
It would have been obvious for a person of ordinary skill in the art to have modified the emulsion of Kim to have the water activity of less than 0.95 as taught by Barbosa-Cánovas.  Since Barbosa-Cánovas teaches that frostings such as those of Kim, typically .

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0003681; cited on the IDS) in view of Seki (JP 2016-82921A; translation used for citations) and Komoda (JP 2010-22305A), as evidenced by Barbosa-Cánovas (Barbosa-Cánovas, G.B, Fontana, Jr., A.J., Schmidt, S.J., Labuza, T.P., Water Activity in Foods: Fundamentals and Applications, 2007, pages 239-271 and 407-420) as applied to claim 22 above, and further in view of Zeller (US 2008/0069924; cited by applicant).
Regarding claim 41, modified Kim teaches the invention as disclosed above in claim 22, including the emulsion comprising foodstuff such as bread ([0005]) or cake batter to improve texture, enhance flavor delivery, and alter rheology ([0002]), but does not teach the foodstuff to specifically comprising 1-50 wt.% of an aerated emulsion.
However, Zeller teaches an aerated emulsion (corresponding to alpha-cyclodextrin-gas clathrate) (Abstract) that can be used in a food product such as cake mix ([0034]) in an amount of about 1-50 wt.% (more preferably from about 5-40 wt.%, and most preferably, 10-30 wt.%) ([0035]).
It would be obvious for a person of ordinary skill in the art to have modified the emulsion of Kim to be used in a food product in the amount taught by Zeller in order to provide the 
Regarding claim 42, modified Kim teaches the invention as disclosed above in claim 41, including the use of the aerated emulsion in cake ([0002]), ice cream, dairy products, and confectionary ([0013]).
Regarding claim 43, Zeller teaches an aerated emulsion to be used in a foodstuff (corresponding to dough of a pizza crust) which was baked in an oven set at 400 °F for thirty minutes, which meets the claimed time and temperature (paragraph 0052).

Double Patenting
Claims 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 and 36 of co-pending Application No. 16/323,223 (reference application).  Although the claims at issue are not identical they are not patentably distinct from each other because claim 22 of the instant application is rendered as obvious by claim 35 of the co-pending application.
Regarding instant claim 22, co-pending claim 35 requires the limitations of the emulsion of instant claim 22 which are an oil-in-water emulsion, comprising an aqueous phase and an oil phase with the emulsion comprising 15-40% wt.% of water, 30-60 wt.% oil, 1.5-18 wt.% of cyclodextrin and 12-50 wt.% of saccharides. The water, oil, cyclodextrin, and saccharide contents required by co-pending claim 35 overlaps the claimed water, oil, cyclodextrin, and saccharide contents required of instant claim 22. 
Regarding instant claim 23, co-pending claim 36 requires the polysaccharides of the emulsion to comprise a polysaccharide component selected from the polysaccharide filler, polysaccharide viscosifier and combinations thereof. Additionally, co-pending claim 36 requires the polysaccharide filler to be selected from hydrolyzed starch, starch, inulin and combinations thereof. These requirements were also stated in instant claim 23 and are therefore, rendered as obvious in light of co-pending claim 36.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 39 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of co-pending Application No. 16/323,223 9reference application).  Although the claims at issue are not identical they are not patentably distinct from each other because claim 39 of the instant application is rendered obvious by claim 30 of the co-pending application.
Regarding instant claim 39, co-pending claim 30 requires that the cyclodextrin used in the emulsion is alpha-cyclodextrin, which is the same requirement stated in instant claim 39.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 22-36, 39, and 44 over Kim, Ito, and Komoda; claims 37 and 38 over Kim, Ito, Komoda, and Lundberg; claim 40 over Kim, Ito, Komoda, and Barbosa-Cánovas; and claims 41-43 over Kim, Ito, Komoda, and Zeller:  Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 22 to exclude frozen emulsions such as that taught in Kim (Applicant’s Remark,s page 5, paragraph 4- page 6, paragraph 1).  Applicant then argued that the ice cream products #1 and #2 of Example 1 in Kim do not meet its disclosed ambient stability as stated in [0016] since ice cream #2 was a stable foam similar to ice cream #1 but with more liquid at the bottom of the ice cream maker.  Applicant also pointed to ice cream #1 having larger air bubbles in the bottom layer than in the top layer which is causes instability.  Applicant stated that Inventive 2 in Example 2 of Kim discloses a non-frozen emulsion that was found to be “effectively unchanged from the 
However, in the new grounds of rejection necessitated by the amendment of the claims, Ito no longer serves as a prior art reference.  Since the primary reference Kim teaches the emulsion to be a whipped cream ([0013]), a practitioner would be motivated to consult an additional reference such as Seki which discloses a suitable saccharide content and specific gravity for a stable whipped cream which does not separate at temperatures of 30°C.  Kim teaches the emulsion to exhibit less than 25% drainage at 24°C after 2 hours ([0016]) and provides an example which met the drainage requirement when evaluated at 1 hour.  Although the one hour tested in the example is less than the one day recited by the claims, the disclosure in [0016] at least suggests that the invention is intended to prevent up to a 100% increase in specific gravity over the period of manufacture and shelf-life which can vary between final products from several hours to days.  Furthermore, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such claimed stability does not serve to distinguish the product as claimed from the prior art and is thus 

Double Patenting Rejection of claims 22, 23, and 39 over Application 16/323,223,: Applicant requests that the provisional rejection is held in abeyance until the claims at issue are deemed allowable (Applicant’s Remarks, page 7, paragraph 3).  Therefore, the rejection of the instant claims are maintained as disclosed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791